Citation Nr: 0915010	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 416	)	DATE
	)
	)


THE ISSUE

Whether a December 9, 2005, decision of the Board of 
Veterans' Appeals, deny service connection for posttraumatic 
stress disorder (PTSD), should be revised or reversed on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel 


INTRODUCTION

The Veteran, who is the moving party, had active service from 
January 1970 to January 1973.

The Veteran seeks revision or reversal of a December 2005 
Board of Veterans'  Appeals (Board) decision to the extent it 
denied service connection for PTSD.  He, in effect, argues 
that the decision contained CUE.


FINDINGS OF FACT

1.  In a December 9, 2005, decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

2.  The Veteran has not adequately set forth allegations of 
CUE in the December 9, 2005, decision, the legal or factual 
basis for such allegations of error, and why the result would 
have been manifestly different but for the errors.


CONCLUSION OF LAW

The criteria for revision or reversal of the December 2005 
Board decision denying entitlement to service connection for 
PTSD on the basis of CUE are not met.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v.  Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In a December 9, 2005, decision, the Board denied entitlement 
to service connection for PTSD.  In a letter to the Board 
dated in March 2006, the Veteran asserted that the Board had 
made the wrong decision in December 2005.  He raised separate 
arguments in support of his claim, to wit: (1) that VA failed 
to fulfill its duty to notify and to assist him; (2) that he 
could not have been diagnosed with PTSD during service as the 
National Institute of Mental Illness did not begin using the 
diagnosis of PTSD until 1980; (3) that VA failed to 
adequately undertake verification of his reported stressors; 
and (4) that the VA did not consider his symptoms in 
concluding that there was no diagnosis of PTSD.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 101(16), 1110. In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that a claimed in-service stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court held that VA had adopted the 4th edition of the 
DSM-IV and noted that the major effect was that the criteria 
changed from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Applying the criteria to the facts of the case, the Board 
concluded that based upon a review of the Veteran's service 
personnel records, he had not been engaged in combat with the 
enemy.  His discharge papers, DD 214, had revealed that he 
served as a cook in the Army, and that he had service in 
Vietnam as evidenced by the award of the Vietnam Service 
Medal and the Vietnam Campaign Medal.  While he had made 
assertions of serving in combat, coming under attack, and 
seeing dead bodies, during his service in Vietnam, the Board 
determined that based on his military specialty and awards, 
he did not engage in combat with the enemy. 

The Board also concluded that the service treatment records 
had not shown that the Veteran was ever diagnosed with a 
psychiatric disorder during service, and that the competent 
medical evidence of record had not demonstrated that he had 
ever had a diagnosis of PTSD.  The evidence of record at the 
time of the December 2005 Board decision consisted of the 
available service treatment records, VA and private 
outpatient treatment records, and VA examination reports.

After having carefully considered the Veteran's March 2006 
argument, the Board finds that the Veteran's assertions that 
the Board had made the wrong decision in December 2005 amount 
to either a disagreement as to how the evidence was weighed 
and evaluated by the Board, or a failure in the duty to 
assist.

As to a disagreement on how the evidence was weighed and 
evaluated by the Board, such a disagreement cannot constitute 
a valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) (to claim CUE on the basis that previous adjudicators 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE); Russell v.  Principi, 3 
Vet. App. 310 (1992).

In this regard, in its description and discussion of the 
evidence from the time of the Veteran's claim, the Board 
discussed the medical evidence of record in conjunction with 
the applicable law and regulations.  Thus, there was a basis 
in the record for the Board's finding that that he had not 
been diagnosed with a psychiatric disorder during his period 
of active service, regardless of whether the diagnosis was 
PTSD, and that he did not have a current diagnosis of PTSD.  

Although reasonable minds may have differed as to whether the 
Veteran met the criteria for service connection for PTSD, 
this is not the applicable test for CUE.  As explained above, 
mere disagreement with the Board's evidentiary findings 
cannot amount to a valid CUE claim.

As to the Veteran's assertion that VA failed to fulfill its 
duty to assist him, to include in failing to adequately 
undertake verification of his reported stressors, the Court 
has held that VA's breach of its duty to assist cannot form a 
basis for a claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  As noted above, examples of situations that 
are not CUE include the Secretary's failure to fulfill the 
duty to assist.  See 38 C.F.R. § 20.1403(d). 

Accordingly, the Board concludes that the criteria for 
revision or reversal of the December 9, 2005, Board decision 
denying entitlement to service connection for PTSD on the 
basis of CUE are not met because the moving party has failed 
to comply with 38 C.F.R. § 20.1404(b).  As such, the claim 
must be dismissed.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  However, VA's duties to notify 
and assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, 
no further notice is needed under the VCAA.


ORDER

The Veteran's motion to revise or reverse the December 9, 
2005, Board decision denying service connection for PTSD is 
denied.



                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



